Citation Nr: 0717716	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (DM-II) as due to exposure to herbicides in service.

2.  Entitlement to service connection for bilateral upper and 
lower extremity neuropathy, secondary to DM-II.

3.  Entitlement to service connection for hypertension, 
secondary to service-connected post traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for stomach ulcer, 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1963 to January 
1967.

This appeal is from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The Board will stay action on the claim for service 
connection for DM-II, and, because they are predicated on the 
success of the DM-II claim, on the claims for secondary 
service connection for peripheral neuropathy.

The U.S. Court of Appeals for Veterans Claims decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), reversed a 
decision of the Board that denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas, and has filed 
an appeal in the U.S. Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.

In the instant case, action on the claim for service 
connection for DM-II as due to exposure to herbicides during 
service, and on the claim for compensation for peripheral 
neuropathy secondary to DMII, must be stayed because the 
veteran's claim for service connection, absent evidence of 
service on the ground in Vietnam, is based upon the award of 
the Vietnam Service Medal or on naval service off the shores 
of Vietnam, or both.

The issues of service connection for hypertension and stomach 
ulcers as secondary to service-connected PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a March 2005 statement, the veteran reported his receipt 
of Social Security Administration (SSA) disability benefits.  
The content of any SSA medical records cannot be known 
without obtaining them.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The relevance of the unobtained SSA records must be assumed 
until obtained and shown otherwise.  These records should be 
obtained on remand.

VA has not provided the veteran the required notice of 
information and evidence necessary to substantiate his claim 
for secondary service connection for stomach ulcers mandated 
by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA letter 
addressing the ulcer claim was silent about the information 
and evidence necessary to substantiate a claim for secondary 
service connection.

Finally, the December 2005 VA compensation examiner responded 
to the RO's question as to whether the veteran's hypertension 
is "secondary" to his PTSD by providing an opinion about 
whether it is "secondary."   Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).  An addendum opinion based on review of 
the claims file is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VCAA notice 
pertinent to a claim for compensation for 
stomach ulcers, as secondary to service-
connected PTSD.  

2.  Request the SSA to provide all 
medical records and any Administrative 
Law Judge decisions pertinent to the 
veteran's receipt of Social Security 
disability benefits.

3.  Return the claims file to the 
December 2005 hypertension compensation 
examiner for an addendum. 

The examiner should state whether it is 
at least as likely as not that 
hypertension was either (a) caused or (b) 
aggravated by the veteran's service-
connected PTSD.

If the December 2005 examiner is not 
available, another competent VA physician 
may review the claims file and provide 
the necessary opinion.

4.  Readjudicate the claims for 
compensation for hypertension and stomach 
ulcers, as secondary to service-connected 
PTSD.  If either claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


